


110 HR 882 IH: Access to Emergency Medical

U.S. House of Representatives
2007-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 882
		IN THE HOUSE OF REPRESENTATIVES
		
			February 7, 2007
			Mr. Gordon of
			 Tennessee (for himself, Mr.
			 Sessions, Mr. Allen,
			 Ms. Jackson-Lee of Texas,
			 Mr. Hayes,
			 Mr. English of Pennsylvania,
			 Mr. McNulty,
			 Mr. Cohen,
			 Mrs. McCarthy of New York,
			 Mrs. Capps,
			 Mr. Chandler,
			 Mr. Sensenbrenner,
			 Mr. Larsen of Washington,
			 Mr. Holt, Mr. Price of Georgia,
			 Mr. McCaul of Texas,
			 Mr. Dent, Mr. Souder, and Ms.
			 Roybal-Allard) introduced the following bill; which was referred to
			 the Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  improve access to emergency medical services and the quality of care furnished
		  in emergency departments of hospitals and critical access hospitals by
		  establishing a bipartisan commission to examine factors that affect the
		  effective delivery of such services, by providing for additional payments for
		  certain physician services furnished in such emergency departments, and by
		  requiring reports on certain emergency department information as a condition of
		  participation in the Medicare program, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)In
			 generalThis Act may be cited
			 as the Access to Emergency Medical
			 Services Act of 2007.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Bipartisan commission on access to emergency medical
				services
					Sec. 101. Establishment.
					Sec. 102. Duties.
					Sec. 103. Membership.
					Sec. 104. Staff and consultants.
					Sec. 105. Powers.
					Sec. 106. Report on ways to promote the effective delivery of
				emergency medical services.
					Sec. 107. Termination.
					Sec. 108. Authorization of appropriations.
					Title II—Additional payments for certain physicians’
				services
					Sec. 201. Additional payments for certain physicians’
				services.
					Title III—Hospital and critical access reporting on certain
				emergency department information
					Sec. 301. Requirement to report information on certain
				emergency department information as condition of Medicare
				participation.
				
			IBipartisan
			 commission on access to emergency medical services
			101.EstablishmentThere is established the United States
			 Bipartisan Commission on Access to Emergency Medical Services (in this title
			 referred to as the “Commission”).
			102.Duties
				(a)In
			 generalThe Commission shall perform the following duties:
					(1)Identify and examine factors (including
			 factors described in subsection (b)) in the health care delivery, financing,
			 and legal systems that affect the effective delivery of screening and
			 stabilization services furnished in hospitals that have emergency departments
			 pursuant to EMTALA.
					(2)Make specific recommendations to Congress,
			 taking into account the considerations specified in subsection (c), with
			 respect to Federal programs, policies, and financing needed to assure the
			 availability of such screening and stabilization services and the coordination
			 of State, local, and Federal programs for responding to disasters and
			 emergencies.
					(b)Factors
			 consideredFor purposes of subsection (a)(1), the Commission
			 shall examine at least the following factors, with respect to emergency
			 departments of hospitals:
					(1)Crowded conditions in such emergency
			 departments and the practice of boarding patients who require admission, or
			 have already been admitted, to a hospital for extended periods in such
			 departments and in the areas adjacent to such departments.
					(2)With respect to
			 individuals who present at such emergency departments for the treatment of
			 emergency medical conditions, any barriers that impede access within a
			 reasonable period of time to screening, stabilization services, and other
			 appropriate consultations of physicians listed by the hospital on its list of
			 on-call physicians.
					(3)The potential
			 legal and financial liability of health care professionals and providers with
			 respect to services required to be furnished to patients under EMTALA, relating
			 to the requirement of emergency departments to screen and appropriately treat
			 or transfer individuals presenting themselves at the departments with emergency
			 medical conditions and women in labor.
					(c)Considerations
			 in recommendationsIn making recommendations under subsection
			 (a)(2), the Commission shall consider the following:
					(1)Any changes in
			 Federal law that would be necessary to promote the effective delivery of
			 emergency medical services.
					(2)The amount and
			 sources of Federal funds to finance such changes.
					(3)The advantages and
			 disadvantages of alternative approaches to protecting health care professionals
			 and providers from legal and financial liability with respect to services
			 required to be furnished to individuals under EMTALA, such as establishing
			 Federal limits on such liability—
						(A)that would
			 supersede any conflicting State law related to such liability; and
						(B)which may be the
			 same as appropriate limits on liability that are established for public health
			 professionals.
						(4)The most efficient and effective manner of
			 coordinating State, local, and Federal programs for responding to disasters and
			 emergencies, with respect to the delivery of emergency medical services.
					(d)DefinitionsFor
			 purposes of this title:
					(1)HospitalThe
			 term hospital has the meaning given such term in section
			 1867(e)(5) of the Social Security Act (42 U.S.C. 1395dd)).
					(2)EMTALAThe
			 term EMTALA means section 1867 of the Social Security Act (42
			 U.S.C. 1395dd).
					103.Membership
				(a)Appointment
					(1)The Commission
			 shall be composed of 18 members, who shall be appointed not later than the date
			 that is 60 days after the date of the enactment of this Act and in accordance
			 with paragraph (2), as follows:
						(A)The President
			 shall appoint six members of the Commission.
						(B)The Speaker of the
			 House of Representatives, after consultation with the minority leader of the
			 House of Representatives, shall appoint six members of the Commission.
						(C)The majority
			 leader of the Senate, after consultation with the minority leader of the
			 Senate, shall appoint six members of the Commission.
						(2)Of the members
			 appointed under paragraph (1), the President, the Speaker of the House of
			 Representatives, and the majority leader of the Senate shall each appoint as
			 members of the commission—
						(A)two individuals
			 who represent physicians and other health care professionals who provide
			 emergency medical services;
						(B)two individuals
			 who are elected or appointed Federal, State, or local officials and who are
			 involved in issues and programs related to the provision of emergency medical
			 services; and
						(C)two health care consumer advocates.
						(b)Chairman and
			 vice chairmenThe Commission shall elect a chairman and four vice
			 chairmen from among its members.
				(c)TermsEach
			 member shall be appointed for the life of the Commission.
				(d)VacanciesAny
			 member appointed to fill a vacancy occurring before the expiration of the term
			 for which the member’s predecessor was appointed shall be appointed only for
			 the remainder of that term. A member may serve after the expiration of that
			 member’s term until a successor has taken office. Any vacancy in the membership
			 of the Commission shall be filled in the manner in which the original
			 appointment was made and shall not affect the power of the remaining members to
			 execute the duties of the Commission.
				(e)Compensation
					(1)In
			 generalMembers of the Commission shall serve without pay.
					(2)Travel
			 expensesAll members of the
			 Commission shall be reimbursed for travel and per diem in lieu of subsistence
			 expenses during the performance of duties of the Commission while away from
			 their homes or regular places of business, in accordance with subchapter I of
			 chapter 57 of title 5, United States Code.
					(f)QuorumA
			 quorum shall consist of nine members of the Commission, except that six or more
			 members may conduct a hearing under section 105(a).
				(g)MeetingsThe
			 Commission shall meet at the call of its chairman or a majority of its
			 members.
				104.Staff and
			 consultants
				(a)StaffThe Commission may appoint and determine
			 the compensation of such staff as may be necessary to carry out the duties of
			 the Commission. Such appointments and compensation may be made without regard
			 to the provisions of title 5, United States Code, that govern appointments in
			 the competitive services, and the provisions of chapter 51 and subchapter III
			 of chapter 53 of such title that relate to classifications and the General
			 Schedule pay rates.
				(b)ConsultantsThe Commission may procure such temporary
			 and intermittent services of experts and consultants as the Commission
			 determines to be necessary to carry out the duties of the Commission, in
			 accordance with section 3109(b) of title 5, United States Code, but at rates
			 for individuals not to exceed the daily equivalent of the maximum annual rate
			 of basic pay payable for grade GS–15 of the General Schedule under section 5332
			 of such title.
				(c)Detail of
			 Federal employeesUpon the request of the Commission, the head of
			 any Federal agency is authorized to detail, without reimbursement to the
			 agency, any of the personnel of such agency to the Commission to assist the
			 Commission in carrying out its duties. Any such detail shall not interrupt or
			 otherwise affect the civil service status or privileges of such
			 personnel.
				105.Powers
				(a)Hearings and
			 other activitiesThe Commission may, for the purpose of carrying
			 out this Act, hold hearings, sit and act at times and places, take testimony,
			 and receive evidence as the Commission determines necessary to carry out its
			 duties. The Commission may administer oaths or affirmations to witnesses
			 appearing before it.
				(b)Studies by
			 government accountability officeUpon the request of the
			 Commission, the Comptroller General shall conduct such studies or
			 investigations as the Commission determines to be necessary to carry out its
			 duties.
				(c)Cost estimates
			 by Congressional Budget Office
					(1)Duty to provide
			 requested estimatesUpon the request of the Commission, the
			 Director of the Congressional Budget Office shall provide to the Commission
			 such cost estimates as the Commission determines to be necessary to carry out
			 its duties.
					(2)Reimbursement
			 for development of cost estimatesThe Commission shall reimburse
			 the Director of the Congressional Budget Office for expenses relating to the
			 employment in the office of the Director of such additional staff as may be
			 necessary for the Director to comply with requests by the Commission under
			 paragraph (1).
					(d)Technical
			 assistanceUpon the request of the Commission, the head of a
			 Federal agency shall provide such technical assistance to the Commission as the
			 Commission determines to be necessary to carry out its duties.
				(e)Use of
			 mailsThe Commission may use the United States mails in the same
			 manner and under the same conditions as Federal agencies, and shall, for
			 purposes of the frank, be considered a commission of Congress as described in
			 section 3215 of title 39, United States Code.
				(f)Obtaining
			 informationThe Commission
			 may secure directly from any Federal agency information necessary to enable it
			 to carry out its duties, if the information may be disclosed under section 552
			 of title 5, United States Code. Upon request of the Chairman of the Commission,
			 the head of such agency shall furnish such information to the
			 Commission.
				(g)Administrative
			 support servicesUpon the request of the Commission, the
			 Administrator of General Services shall provide to the Commission on a
			 reimbursable basis such administrative support services as the Commission may
			 request.
				(h)Acceptance of
			 donationsThe Commission may accept, use, and dispose of gifts
			 and donations of services or property.
				(i)PrintingFor
			 purposes of costs relating to printing and binding, including the costs of
			 personnel detailed from the Government Printing Office, the Commission shall be
			 deemed to be a committee of the Congress.
				106.Report on ways
			 to promote the effective delivery of emergency medical servicesNot later than the date that is 18 months
			 after the date of the enactment of this Act, the Commission shall submit to
			 Congress a report containing its findings and recommendations described in
			 section 102(a), including recommendations to remove any identified barriers to
			 the effective delivery of emergency medical services in the United States and
			 detailed recommendations for appropriate legislative initiatives to remove such
			 barriers.
			107.TerminationThe Commission shall terminate 30 days
			 after the date of submission of the report required in section 106.
			108.Authorization
			 of appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 title.
			IIAdditional
			 payments for certain physicians’ services
			201.Additional
			 payments for certain physicians’ services
				(a)In
			 generalSection 1833 of the
			 Social Security Act (42 U.S.C. 1395l) is amended by adding at the end the
			 following new subsection:
					
						(v)Additional
				payment for physicians’ services furnished pursuant to EMTALAIn
				the case of physicians’ services furnished on or after January 1, 2008, in the
				emergency department of a hospital (as defined in subsection (e)(5) of section
				1867) pursuant to such section to an individual covered under the insurance
				program established under this part, in addition to the amount of payment that
				will otherwise be made for such services under this part, there shall also be
				paid to the physician or other person involved (or in the cases described in
				subparagraph (A) of section 1842(b)(6), to an employer or other entity
				involved) from the Federal Supplementary Trust Fund an amount equal to 10
				percent of the payment amount for the services under this part (determined
				without regard to any additional amounts paid under subsection (m) or
				(u)).
						.
				(b)Effective
			 dateThe amendment made by subsection (a) shall apply to services
			 furnished on or after January 1, 2008.
				IIIHospital and
			 critical access reporting on certain emergency department information
			301.Requirement to
			 report information on certain emergency department information as condition of
			 Medicare participation
				(a)RequirementSection
			 1866(a)(1) of the Social Security Act (42 U.S.C. 1395cc(a)(1)) is
			 amended–
					(1)by striking
			 and at the end of subparagraph (U);
					(2)by striking the
			 period at the end of subparagraph (V) and inserting , and;
			 and
					(3)by inserting after
			 subparagraph (V) the following new subparagraph:
						
							(W)in the case of a hospital (as defined in
				section 1867(e)(5)) that has an emergency department, to report to the
				Secretary information in accordance with subsection
				(k)(1).
							.
					(b)Reporting by
			 hospitals and critical access hospitals of emergency department information and
			 public disclosure of such informationSection 1866 of such Act (42 U.S.C. 1395cc)
			 is further amended by adding at the end the following new subsection:
					
						(k)Reporting by
				hospitals of emergency department information and public disclosure of such
				information
							(1)Annual reporting
				requirement
								(A)In
				generalFor purposes of subsection (a)(1)(W), a hospital (as
				defined in section 1867(e)(5)) that has an emergency department shall annually
				submit to the Secretary a report (beginning for 2008) on the average admission
				period described in subparagraph (B) at such hospital for such year.
								(B)Admission period
				describedThe admission period described in this subparagraph,
				with respect to a hospital (as so defined) that has an emergency department, is
				the period beginning at the time of admission to the hospital of a patient who
				presents to such department and ending at the time at which such patient
				arrives at the patient’s definitive inpatient destination in the hospital,
				which may not be an area immediately outside of the emergency department used
				to temporarily hold such patient until such patient arrives at the definitive
				inpatient destination.
								(C)AdministrationEach
				report submitted under subparagraph (A) shall be in such form and manner and at
				such time as the Secretary specifies.
								(2)Public
				disclosure of informationThe
				Secretary shall promptly post, on the official public Internet site of the
				Department of Health and Human Services, the information reported under
				paragraph (1)(A). Such information shall be set forth in a manner that promotes
				comparison of such information among
				hospitals.
							.
				(c)Designation of
			 emergency department quality measure
					(1)In
			 generalNot later than January 1, 2010, based on information
			 reported under section 1866(k)(1)(A) of the Social Security Act for 2008 and
			 after consultation with experts in emergency care, inpatient critical care,
			 hospital operations management, nursing, and other relevant disciplines, the
			 Secretary of Health and Human Services shall—
						(A)determine whether or not a quality measure
			 described in paragraph (2) should be developed for purposes of inclusion as a
			 performance measure required to be reported by hospitals under section
			 1886(b)(3)(B)(viii) of the Social Security Act (42 U.S.C.
			 1395ww(b)(3)(B)(viii)) or section 1833(t)(17) of such Act (42 U.S.C.
			 1395l(t)(17)), as added by section 109(a)(1)(B) of the Medicare Improvements
			 and Extension Act of 2006 (division B of Public Law 109–432), as appropriate,
			 to improve the quality of health care delivery; and
						(B)in the case that
			 the Secretary determines under subparagraph (A) that such a quality measure
			 should be developed for such inclusion, develop such a quality measure and
			 specify the date on which such quality measure will be so included for purposes
			 of such sections.
						(2)Quality measure
			 describedThe quality measure described in this paragraph, with
			 respect to a hospital for a year, is a measure with respect to the average
			 admission period described in section 1866(k)(1)(B) of the Social Security Act,
			 as added by subsection (b) at such hospital for such year.
					
